STATEMENT OF ADDITIONAL INFORMATION March 31, 2016, as revised or amended, April 29, 2016, June 30, 2016, August 31, 2016, September 30, 2016, December 30, 2016, and March 1, 2017 This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com , or call 1-800-DREYFUS (inside the U.S. only). The most recent annual report and semi-annual report to shareholders for each fund are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same fiscal year end and prospectus date, except if otherwise indicated. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Advantage Funds, Inc. AF Dreyfus Global Dynamic Bond Fund DGDBF Class A/DGDAX October 31st March 1st Class C/DGDCX Class I/DGDIX Class Y/DGDYX Dreyfus Global Real Return Fund DGRRF Class A/DRRAX October 31st March 1st Class C/DRRCX Class I/DRRIX Class Y/DRRYX Dreyfus Opportunistic Midcap Value Fund DOMVF Class A/DMCVX August 31st December 30th Class C/DVLCX Class I/DVLIX Class Y/DMCYX Dreyfus Opportunistic Small Cap Fund DOSCF Investor/DSCVX August 31st December 30th Class I/DOPIX Class Y/DSCYX Dreyfus Opportunistic U.S. Stock Fund DOUSSF Class A/DOSAX August 31st December 30th Class C/DOSCX Class I/DOSIX Class Y/DOSYX Dreyfus Strategic Value Fund DSVF Class A/DAGVX August 31st December 30th Class C/DCGVX Class I/DRGVX Class Y/DRGYX Dreyfus Structured Midcap Fund DSMF Class A/DPSAX August 31st December 30th Class C/DPSCX Class I/DPSRX Class Y/DPSYX GRP2-SAI-0317 Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus Technology Growth Fund DTGF Class A/DTGRX August 31st December 30th Class C/DTGCX Class I/DGVRX Class Y/DTEYX Dreyfus Total Emerging Markets Fund DTEMF Class A/DTMAX October 31st March 1st Class C/DTMCX Class I/DTEIX Class Y/DTMYX Dynamic Total Return Fund DTRF Class A/AVGAX October 31st March 1st Class C/AVGCX Class I/AVGRX Class Y/AVGYX Dreyfus Growth and Income Fund, Inc. DGIF DGRIX October 31st March 1st Dreyfus Index Funds, Inc. DIF Dreyfus International Stock Index Fund DISIF Investor/DIISX October 31st March 1st Class I/DINIX Dreyfus S&P 500 Index Fund DS&P PEOPX October 31st March 1st Dreyfus Smallcap Stock Index Fund DSSIF Investor/DISSX October 31st March 1st Class I/DISIX Dreyfus International Funds, Inc. DILF Dreyfus Emerging Markets Fund DEMF Class A/DRFMX May 31st September 30th Class C/DCPEX Class I/DRPEX Class Y/DYPEX Dreyfus Manager Funds I DMFI Dreyfus Research Long/Short Equity Fund DRLSEF Class A/DLSAX October 31st March 1st Class C/DLSCX Class I/DLSYX Class Y/DLYYX Dreyfus Manager Funds II DMFII Dreyfus Balanced Opportunity Fund DBOF Class A/DBOAX November 30th September 30th Class C/DBOCX Class I/DBORX Class J/THPBX Class Y/DBOYX Class Z/DBOZX Dreyfus Midcap Index Fund, Inc. DMIF Investor/PESPX October 31st March 1st ClassI/DMIDX Dreyfus New Jersey Municipal Bond Fund, Inc. DNJMBF Class A/DRNJX December 31st April 29th Class C/DCNJX Class I/DNMIX Class Y/DNJYX Class Z/DZNJX Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus Premier Investment Funds, Inc. DPI Dreyfus Diversified International Fund DDIF Class A/DFPAX October 31st March 1st Class C/DFPCF Class I/DFPIX Class Y/DDIFX Dreyfus Global Infrastructure Fund DGLIF Class A/DGANX October 31st March 1st Class C/DGCNX Class I/DIGNX Class Y/DYGNX Dreyfus Global Real Estate Securities Fund DGRESF Class A/DRLAX October 31st March 1st Class C/DGBCX Class I/DRLIX Class Y/DRLYX Dreyfus Large Cap Equity Fund DLCEF Class A/DLQAX December 31st April 29th Class C/DEYCX Class I/DLQIX Class Y/DLACX Dreyfus Large Cap Growth Fund DLCGF Class A/DAPAX December 31st April 29th Class C/DGTCX Class I/DAPIX Class Y/DLCGX Dreyfus Research Growth Fund, Inc. DRGF Class A/DWOAX February 28(9)th June 30th Class C/DWOCX Class I/DWOIX Class Y/DRYQX Class Z/DREQX Dreyfus U.S. Treasury Intermediate Term Fund DUSTITF DRGIX December 31st April 29th Dreyfus U.S. Treasury Long Term Fund DUSTLTF DRGBX December 31st April 29th * Certain information provided in this SAI is indicated to be as of the end of a fund's last fiscal year or during a fund's last fiscal year. The term "last fiscal year" means the most recently completed fiscal year, except that, for funds with fiscal years ended November 30 th , December 31 st and February 28(9) th "last fiscal year" means the fiscal year immediately preceding the most recently completed fiscal year. TABLE OF CONTENTS PART I BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-4 Board Members' and Officers' Fund Share Ownership I-4 Board Members' Compensation I-6 OFFICERS I-7 CERTAIN PORTFOLIO MANAGER INFORMATION I-9 MANAGER'S AND SUB-ADVISERS' COMPENSATION; COMPLIANCE SERVICES I-14 Manager's and Sub-Advisers' Compensation I-14 Compliance Services I-16 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION I-17 OFFERING PRICE I-23 RATINGS OF MUNICIPAL BONDS I-25 RATINGS OF CORPORATE DEBT SECURITIES I-25 SECURITIES OF REGULAR BROKERS OR DEALERS I-25 COMMISSIONS I-27 PORTFOLIO TURNOVER VARIATION I-29 SHARE OWNERSHIP I-31 PART II HOW TO BUY SHARES II-1 Investment Minimums II-1 Information Pertaining to Purchase Orders II-1 Information Regarding the Offering of Share Classes II-1 Class A II-2 HOW TO REDEEM SHARES II-3 Information Pertaining to Redemptions II-3 SHAREHOLDER SERVICES II-3 DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS II-4 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-7 Funds other than Money Market Funds II-7 Index Funds II-31 INVESTMENT RESTRICTIONS II-31 Fundamental Policies II-31 Nonfundamental Policies II-40 Fundamental and Nonfundamental Policies Related to Fund Investment Objectives, Diversification and Names II-43 DIVIDENDS AND DISTRIBUTIONS II-45 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-46 CERTAIN EXPENSE ARRANGEMENTS AND OTHER DISCLOSURES II-47 Expense Arrangements II-47 Expense Limitations II-47 Index Licensing Disclosures—S&P II-47 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-48 RISKS OF INVESTING IN STATE MUNICIPAL SECURITIES II-48 New Jersey II-48 General Information II-48 Demographics II-48 Economic Outlook II-48 State Funds and Accounting II-49 State Funds II-49 Other Revenue Sources II-49 State Economy and Finances II-50 State Indebtedness II-50 General II-50 State Pension Plans II-51 Litigation II-52 PART III ADDITIONAL INFORMATION ABOUT HOW TO BUY SHARES III-1 Investment Minimums III-1 Small Account Policies III-1 In-Kind Purchases III-2 Information Pertaining to Purchase Orders III-2 Dreyfus TeleTransfer Privilege III-2 Reopening an Account III-2 Multi-Class Funds III-2 All Other Funds and Share Classes III-6 Information Relating to Purchase Orders (money market funds only) III-6 Converting Shares III-7 Taxpayer ID Number III-7 Frequent Purchases and Exchanges (non-money market funds only) III-7 ADDITIONAL INFORMATION ABOUT HOW TO REDEEM SHARES III-7 Redemption Fee III-8 Contingent Deferred Sales Charge—Multi-Class Funds III-8 Class C III-8 Waiver of CDSC III-9 Redemption Through an Authorized Entity III-9 Checkwriting Privilege III-9 Wire Redemption Privilege III-10 Redemption through Compatible Computer Facilities III-10 Dreyfus TeleTransfer Privilege III-11 Reinvestment Privilege III-11 Share Certificates; Medallion Signature Guarantees III-11 Share Certificates III-11 Medallion Signature Guarantees III-11 Redemption Commitment III-11 Suspension of Redemptions III-11 Fund Liquidation (money market funds only) III-12 Liquidity Fees and Redemption Gates (Institutional and Retail MMFs only) III-12 ADDITIONAL INFORMATION ABOUT SHAREHOLDER SERVICES III-12 Fund Exchanges III-13 Class A or Class shares of a Multi-Class Fund III-14 Shares Received by Exchange From Class B Shares III-14 Class Y Shares III-14 Exchanges of Class I or Class Y Shares Held by a Retirement Plan III-14 Dreyfus Auto-Exchange Privilege III-14 Dreyfus Automatic Asset Builder ® III-15 Dreyfus Government Direct Deposit Privilege III-15 Dreyfus Payroll Savings Plan III-15 Dreyfus Dividend Options III-15 Dreyfus Dividend Sweep III-15 Dreyfus Dividend ACH III-15 Dreyfus Automatic Withdrawal Plan III-16 Letter of Intent ¾ Class A Shares III-16 Retirement Plans and IRAs III-17 ADDITIONAL INFORMATION ABOUT DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS III-17 ADDITIONAL INFORMATION ABOUT INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS III-18 All Funds other than Money Market Funds III-18 Equity Securities III-18 Common Stock III-18 Preferred Stock III-18 Convertible Securities III-19 Warrants III-20 IPOs III-20 Fixed-Income Securities III-20 U.S. Government Securities III-21 Corporate Debt Securities III-22 Ratings of Securities; Unrated Securities III-22 High Yield and Lower-Rated Securities III-23 Zero Coupon, Pay-In-Kind and Step-Up Securities III-24 Inflation-Indexed Securities III-25 Variable and Floating Rate Securities III-25 Loans III-26 Participation Interests and Assignments III-28 Mortgage-Related Securities III-29 Asset-Backed Securities III-34 Collateralized Debt Obligations III-34 Municipal Securities III-34 Taxable Investments (municipal or other tax-exempt funds only) III-40 Funding Agreements III-40 Real Estate Investment Trusts (REITs) III-40 Money Market Instruments III-40 Bank Obligations III-40 Repurchase Agreements III-40 Commercial Paper III-40 Foreign Securities III-41 Emerging Markets III-42 Certain Asian Emerging Market Countries III-43 Investing in Russia and other Eastern European Countries III-44 Depositary Receipts and New York Shares III-45 Sovereign Debt Obligations III-45 Eurodollar and Yankee Dollar Investments III-46 Investment Companies III-47 Private Investment Funds III-47 Exchange-Traded Funds and Similar Exchange-Traded Products (ETFs) III-47 Exchange-Traded Notes III-48 Master Limited Partnerships (MLPs) III-48 MLP Common Units III-49 MLP Subordinated Units III-49 MLP Convertible Subordinated Units III-49 MLP Preferred Units III-50 MLP General Partner Interests III-50 MLP Debt Securities III-50 Equity and Debt Securities Issued by Affiliates of MLPs III-50 MLP I-Shares III-50 PIPEs III-51 Derivatives III-51 Risks III-51 CPO Funds III-52 Specific Types of Derivatives III-53 Foreign Currency Transactions III-60 Commodities III-62 Short-Selling III-62 Lending Portfolio Securities III-62 Borrowing Money III-63 Borrowing Money for Leverage III-63 Reverse Repurchase Agreements III-63 Forward Commitments III-63 Forward Roll Transactions III-64 Illiquid Securities III-64 Illiquid Securities Generally III-64 Section 4(2) Paper and Rule 144A Securities III-64 Non-Diversified Status III-65 Cyber Security Risk III-65 Investments in the Technology Sector III-65 Investments in the Real Estate Sector III-66 Investments in the Infrastructure Sector III-66 Investments in the Natural Resources Sector III-67 Money Market Funds III-67 Ratings of Securities III-67 Treasury Securities III-68 U.S. Government Securities III-68 Repurchase Agreements III-68 Bank Obligations III-69 Bank Securities III-70 Floating and Variable Rate Obligations III-70 Participation Interests III-70 Asset-Backed Securities III-70 Commercial Paper III-70 Investment Companies III-70 Foreign Securities III-71 Municipal Securities III-71 Derivative Products III-71 Stand-By Commitments III-71 Taxable Investments (municipal or other tax-exempt funds only) III-71 Illiquid Securities III-71 Borrowing Money III-71 Reverse Repurchase Agreements III-72 Forward Commitments III-72 Interfund Borrowing and Lending Program III-72 Lending Portfolio Securities III-72 RATING CATEGORIES III-72 S&P III-72 Long-Term Issue Credit Ratings III-72 Short-Term Issue Credit Ratings III-73 Municipal Short-Term Note Ratings Definitions III-74 Moody's III-74 Long-Term Obligation Ratings and Definitions III-74 Short-Term Ratings III-75 U.S. Municipal Short-Term Debt and Demand Obligation Ratings III-75 Fitch III-76 Corporate Finance Obligations — Long-Term Rating Scales III-76 Structured, Project & Public Finance Obligations — Long-Term Rating Scales III-77 Short-Term Ratings Assigned to Obligations in Corporate, Public and Structured Finance III-77 DBRS III-78 Long Term Obligations III-78 Commercial Paper and Short Term Debt III-79 ADDITIONAL INFORMATION ABOUT THE BOARDS III-79 Boards' Oversight Role in Management III-79 Board Composition and Leadership Structure III-80 Additional Information About the Boards and their Committees III-80 MANAGEMENT ARRANGEMENTS III-80 The Manager III-80 Sub-Advisers III-81 Portfolio Allocation Manager III-82 Portfolio Managers and Portfolio Manager Compensation III-82 Certain Conflicts of Interest with Other Accounts III-90 Code of Ethics III-91 Distributor III-91 Transfer and Dividend Disbursing Agent and Custodian III-92 Annual Anti-Money Laundering Program Review III-92 Funds' Compliance Policies and Procedures III-92 Escheatment III-93 DETERMINATION OF NAV III-93 Valuation of Portfolio Securities (funds other than Retail and Government MMFs) III-93 Valuation of Portfolio Securities (Retail and Government MMFs only) III-94 Calculation of NAV III-94 Expense Allocations III-95 NYSE and Transfer Agent Closings III-95 ADDITIONAL INFORMATION ABOUT DIVIDENDS AND DISTRIBUTIONS III-95 Funds other than Money Market Funds III-95 Money Market Funds III-96 TAXATION III-96 Taxation of the Funds (Funds other than the MLP Fund) III-96 Taxation of Fund Distributions (Funds other than the MLP Fund or Municipal or Other Tax-Exempt Funds) III-98 Sale, Exchange or Redemption of Shares (Funds other than the MLP Fund) III-100 PFICs III-101 Non-U.S. Taxes (Funds other than the MLP Fund) III-102 Foreign Currency Transactions III-102 Financial Products III-102 Payments with Respect to Securities Loans (Funds other than the MLP Fund) III-102 Securities Issued or Purchased at a Discount and Payment-in-Kind Securities (Funds other than the MLP Fund) III-103 Inflation-Indexed Treasury Securities III-103 Certain Higher-Risk and High Yield Securities III-103 Funds Investing in Municipal Securities (Municipal or Other Tax-Exempt Funds) III-103 Investing in Mortgage Entities (Funds other than the MLP Fund) III-104 Fund Subsidiary (Dynamic Total Return Fund only) III-105 Tax-Exempt Shareholders (Funds other than the MLP Fund) III-105 Backup Withholding III-105 Foreign (Non-U.S.) Shareholders (Funds other than the MLP Fund) III-106 Federal Income Taxation of the MLP Fund III-107 Federal Income Taxation of Holders of the MLP Fund's Shares—U.S. Shareholders III-108 Federal Income Taxation of Holders of the MLP Fund's Shares—Non-U.S. Shareholders III-109 The Hiring Incentives to Restore Employment Act III-111 Possible Legislative Changes III-111 Other Tax Matters III-111 PORTFOLIO TRANSACTIONS III-111 Trading the Funds' Portfolio Securities III-112 Soft Dollars III-114 IPO Allocations III-115 DISCLOSURE OF PORTFOLIO HOLDINGS III-115 Policy III-115 Disclosure of Portfolio Holdings III-115 Disclosure of Portfolio Characteristics III-116 Distribution of Portfolio Holdings III-116 CCO Approvals; Board Reporting III-117 SUMMARY OF THE PROXY VOTING POLICY, PROCEDURES AND GUIDELINES OF THE DREYFUS FAMILY OF FUNDS III-117 Proxy Voting By Dreyfus III-117 Summary of BNY Mellon's Proxy Voting Guidelines III-118 Voting Proxies of Designated BHCs III-126 Summary of the ISS Guidelines III-126 ISS Global Voting Principles III-126 Accountability III-126 Stewardship III-127 Independence III-128 Transparency III-128 Regional Policy and Principles – Americas III-128 Regional Policy and Principles – Europe, Middle East and Africa III-132 Regional Policy and Principles – Asia-Pacific III-133 ADDITIONAL INFORMATION ABOUT THE FUNDS' STRUCTURE; FUND SHARES AND VOTING RIGHTS III-138 Massachusetts Business Trusts III-138 Fund Shares and Voting Rights III-139 GLOSSARY III-139 PART I BOARD INFORMATION Information About Each Board Member's Experience, Qualifications, Attributes or Skills Board members for the funds, together with information as to their positions with the funds, principal occupations and other board memberships during the past five years, are shown below. The address of each board member is 200 Park Avenue, New York, New York 10166. All of the board members are Independent Board Members. Name Year of Birth Position 1 Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Joseph S. DiMartino Chairman of the Board Corporate Director and Trustee (1995 - present) CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997 - present) Peggy C. Davis Board Member Shad Professor of Law, New York University School of Law (1983 - present) N/A David P. Feldman Board Member Corporate Director and Trustee (1985 - present) BBH Mutual Funds Group (five registered mutual funds), Director (1992 - 2014) Ehud Houminer Board Member Board of Overseers at the Columbia Business School, Columbia University (1992 - present) Trustee, Ben Gurion University Avnet, Inc., an electronics distributor, Director (1993 - 2012) Lynn Martin Board Member President of The Martin Hall Group LLC, a human resources consulting firm, (2005 - 2012) AT&T, Inc., a telecommunications company, Director (1999 - 2012) Ryder System, Inc., a supply chain and transportation management company, Director (1993 - 2012) I-1 Name Year of Birth Position 1 Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Robin A. Melvin Board Member Co-Chair, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2014 - present; board member since 2013) Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self- sufficiency of youth from disadvantaged circumstances (1995 - 2012) N/A Dr. Martin Peretz Board Member Editor-in-Chief Emeritus of The New Republic Magazine (2011 - 2012) (previously, Editor-in-Chief, 1974 - 2011) Director of TheStreet.com, a financial information service on the web (1996 - 2010) Lecturer at Harvard University (1969 - 2012) N/A 1 Each of the board members serves on the boards' audit, nominating, litigation and, with the exception of Mr. DiMartino, compensation committees. The following table shows the year each board member joined each fund's board. Fund Joseph S. DiMartino Peggy C.
